DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 11/25/2020 are acknowledged and have been fully considered.  Claims 1-21 are now pending.  No claims are canceled; claims 1-10 and 15-20 are amended; claim 21 is withdrawn; no claims are new.
Claims 1-20 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims at issue are functional claims and recite minimal structure in the body of the claims. As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) (en banc). When claims depend on a recited property or result, the claim covers every conceivable structure (means) for achieving the stated property or result while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a). 
The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of pharmaceutical Ariad, 94 USPQ2d at 1170-1171.
For claims 15-17 the instant specification, other than the originally filed claims, is silent as to a melting point of lower than 10ºC, a melting point between -10ºC and10ºC, or a melting point above 10ºC.  The functional characteristic of a melting point has not been coupled with a known or disclosed correlation between function and structure of the composition. Furthermore, there are no examples of compositions with the claimed melting points.
In University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927-28 (Fed. Cir. 2004), the court reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification's function description, the specification did not provide an adequate written description of the claimed invention. Ariad, 94 USPQ2d at 1173. Therefore, instant specification does not provide adequate written description support for the invention of claims 15-17 because it does not describe any species of pharmaceutical composition capable of achieving the claimed function. As such, the specification would not reasonably convey to a person of ordinary skill in the art that Applicant had possession of the claimed invention.


Response to Arguments
11/25/2020 have been fully considered but they are not persuasive.
Applicant argues that the most prevalently described embodiment throughout the application relates to the use of layers formed of frozen water, i.e. ice and that ice will melt at 0°C.  However, the instant claims are not drawn to a composition comprising ice, nor are they drawn to a functional limitation of melting at 0°C.  Specifically, the claims at issue recite the functional properties of a melting point of lower than 10ºC, a melting point between -10ºC and10ºC, or a melting point above 10ºC. The functional characteristic of a melting point has not been coupled with a known or disclosed correlation between function and structure of the composition. Furthermore, there are no examples of compositions with the claimed melting points.
Applicant argues that Applicant’s disclosure also plainly gives examples of other types of media that would be known by an artisan in the field to have different melting/freezing points within the other ranges discussed by the other claims.  However, the instant claims are not merely drawn to a solution formed of various media.  The claims require specific components (an anxiolytic agent, an antiemetic agent, and an agent to reduce risk of allergic reaction).   Again, there are no examples of compositions with the claimed melting points.
Applicant argues that the addition of ethanol to water will lower the freezing point below -10°C once the solution reaches around 20% ethanol.  However, the instant application is silent as to the structural requirements to achieve the claimed function in view of the claimed pharmaceutical delivery system.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cagnoni et al. (“Modification of the pharmacokinetics of high-dose cyclophosphamide and cisplatin by antiemetics”) in view of Oury et al. (US 2007/0036861).
Cagnoni et al. teaches giving patients ondansetron, lorazepam and diphenhydramine as antiemetics in chemotherapy treatments (see abstract).  As evidenced by the instant specification, ondansetron meets the recitation of an anti-emetic agent, lorazepam meets the limitation of an anxiolytic agent, and 
Cagnoni et al. does not teach an ingestible pharmaceutical layer with an outermost layer containing an anxiolytic agent, an intermediate layer containing an anti-emetic agent, and an innermost layer containing an agent to reduce the risk of allergic reaction
Oury et al. teaches a multilayer orodispersible tablet (see abstract). Oury et al. teaches that known systems include those with three layers (see [0026]).  Oury et al. teaches at least two superimposed and integral layers, the said two layers each comprising at least one active substance (see [0032]).  Oury et al. teaches a three-layer tablet, where the three layers may contain an active substance (see [0038] and [0039]).  Oury et al. teaches that the active substance(s) may be chosen from any family of drugs, including anxiolytics, antihistamines, and antinausea agents, where the active substances combined in the tablet possibly being chosen from the same family or from different families (see [0047]).  Oury et al. teaches that the multilayer orodispersible tablet is particularly suitable for administering medicinal products in combination since it makes it possible both to reduce the number of units to be taken each day by the patient and to improve the patient compliance with the treatments in the case of individuals who have difficulty in swallowing (see [0052]).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate ondansetron, lorazepam and diphenhydramine as taught by Cagnoni et al. into a multilayer orodispersible tablet as taught by Oury et al.  One would be motivated to do so with a prima facie obvious to rearrange parts (see MPEP 2144.04 VI).
Regarding claim 7, Oury et al. teaches the use of ethanol (see [0084]).
Regarding claim 9, Oury et al. teaches a lubricant, such as magnesium stearate (see [0089]).
Regarding claims 10-14, Oury et al. teaches oral delivery (see abstract), which reads on “availability for transmucocal delivery” via sublingual delivery. Further, regarding claims 12-14, the composition disclosed by Oury et al. meets all the structural limitations recited by the instant claims, thus it is the examiner’s position that the composition has the one or more layer specific delivery parameters comprising availability for the claimed delivery routes.
Regarding claims 15-17, the prior art renders obvious the claimed composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties, i.e. the same melting points.

Regarding claim 19, Oury et al. teaches a multilayer orodispersible tablet (see abstract), thus the composition has one or more layer-specific delivery parameters comprising a time to dissolve.  It is noted that the claims set no upper or lower limits on this functional property.
Regarding claim 20 Oury et al. teaches a multilayer orodispersible tablet (see abstract).  The layers of the form comprises a thickness.

Claims 1-4, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cagnoni et al. (“Modification of the pharmacokinetics of high-dose cyclophosphamide and cisplatin by antiemetics”) and Oury et al. (US 2007/0036861) further in view of Harvey et al. (US 5,431,915, of record) as evidenced by Sigma-Aldrich (“Nystatin”, of record.).
The teachings of Cagnoni et al. and Oury et al. have been set forth above.
Cagnoni et al. and Oury et al. do not teach a layer of ice, a frozen colloidal suspension or a frozen crystalloid solution.
Harvey et al. teaches an oral medication delivery system (see abstract).  Harvey et al. teaches that the medication is stably stored, either in liquid suspension or in dry powder form with a delivery liquid until it is mixed as required and frozen in the storage container until hard (see abstract).  Harvey et al. teaches that the compostion is administered to the patient in the form of a frozen popsicle (see abstract).  Harvey et al. teaches that Nystatin may be suspended in a delivery liquid that includes distilled water.  
Regarding claims 2-4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Cagnoni et al. and Oury et al. into frozen colloidal suspension and a frozen crystalloid solution as taught by Harvey et al.  One would be motivated to do so with a reasonable expectation of success to arrive at a composition which is advantageous for the very young, the elderly and those unable to take medications by traditional administration methods as taught by Harvey et al.  

Claims 1, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cagnoni et al. (“Modification of the pharmacokinetics of high-dose cyclophosphamide and cisplatin by antiemetics”) and Oury et al. (US 2007/0036861) in view of Allio et al. (US 2016/0256383).
The teachings of Cagnoni et al. and Oury et al. have been set forth above.
Cagnoni et al. and Oury et al. do not teach ginger or glycerin.
Allio et al. teaches compositions which can be used for treatment and/or amelioration of a digestive illness or digestive discomfort (see abstract).  Allio et al. teaches that ginger can be used as an anti-nausea agent (see Table 1).  Allio et al. teaches that the composition can also include diphenhydramine (see [0005]). Allio et al. 
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add ginger to the composition of Cagnoni et al. and Oury et al. as suggested by Allio et al.  One would be motivated to do so with a reasonable expectation of success to add additional anti-nausea properties to the formulation.
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add glycerin to the composition of Cagnoni et al. and Oury et al. as suggested by Allio et al.  One would be motivated to do so with a reasonable expectation of success to prevent irritation to the mouth of the patient given the formulation.

Claims 1, 6, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cagnoni et al. (“Modification of the pharmacokinetics of high-dose cyclophosphamide and cisplatin by antiemetics”) and Oury et al. (US 2007/0036861) further in view of Fuisz et al. (US 2014/0166028, of record).	
The teachings of Cagnoni et al. and Oury et al. have been set forth above.
Cagnoni et al. and Oury et al. do not teach dimethyl sulfoxide.

Regarding claim 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add dimethyl sulfoxide as taught by Fuisz et al. to the composition of Cagnoni et al. and Oury et al. One would be motivated to do so with a reasonable expectation of success to enhance the absorption through the mucosa, mucosal coating and epithelium as taught by Fuisz et al.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth above as necessitated by amendment.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611